         Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


MILTON AL STEWART,                           )
Acting Secretary of Labor,                   )            CIVIL FILE NO.
United States Department of Labor,           )
                                             )            ______________
                         Plaintiff,          )
                                             )
            v.                               )
                                             )
Marc Davis Insurance Agency, Inc.            )
d/b/a Marc Davis State Farm,                 )
and Marc Davis, an individual,               )
                                             )
                                             )          COMPLAINT
                         Defendants.         )       (Injunctive Relief Sought)



            Plaintiff Milton Al Stewart, Acting Secretary of Labor, United States

Department of Labor (“Plaintiff”), brings this action for injunctive and other

appropriate relief against Defendants Marc Davis Insurance Agency, Inc. d/b/a Marc

Davis State Farm and Marc Davis (hereinafter referred to collectively as

“Defendants”) pursuant to the anti-retaliation provision of the Fair Labor Standards

Act of 1938, as amended (“FLSA” or “the Act”), Section 15(a)(3),         29 U.S.C.

§§ 215(a)(3).

                               I. JURISDICTION
                                         1
           Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 2 of 7




              1. This Court has jurisdiction over this action pursuant to §§ 16(c) and

17 of the Act, 28 U.S.C. §§ 1331 (federal question), and 1345 (United States as

plaintiff).

              2. Venue lies in the United States District Court, Northern District of

Georgia, Atlanta Division, pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the instant claims occurred in this

district

                                    II. PARTIES

              1. Defendant Marc Davis Insurance Agency, Inc. d/b/a Marc Davis

State Farm, at all times hereinafter mentioned, has been a Georgia corporation

licensed to do business in the State of Georgia, with a principal place of business at

414 N. Hairston Road, Suite 1200, Stone Mountain, DeKalb County, Georgia 30083,

(the “Workplace”).

              2. Defendant Marc Davis, an individual doing business in Atlanta,

Georgia, at all times hereinafter mentioned, is and has been the owner of Marc Davis

Insurance Agency, Inc. d/b/a Marc Davis State Farm, and has acted directly or

indirectly in the interest of the aforesaid corporation in relation to its employees,

including the hiring and termination of workers, and therefore is an employer within

the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

                                          2
         Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 3 of 7




             3. At all times hereinafter mentioned, each defendant has been a

“person” within the meaning of Section 3(a) of the Act, 29 U.S.C. § 203 (a) in that

each has been an “individual, partnership, association, corporation, business trust,

legal representative, or any organized group of persons.”

             4. At all times relevant to this Complaint, Defendants’ employee,

Lashawn Maxwell (“Complainant”) was employed by the Defendants and was an

employee employed by an employer as defined by Section 3(e) of the Act, 29 U.S.C.

§ 203(e).

                                 III. COVERAGE

             At all times hereinafter mentioned:

             1. Defendants, engaged in related activities performed either through

unified operation or common control for a common business purpose, constitute an

enterprise within the meaning of § 3(r) of the Act, 29 U.S.C. § 203(r); and

             2. Such enterprise, employing employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce,

and having an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated),




                                         3
         Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 4 of 7




constitutes an enterprise engaged in commerce or in the production of goods for

commerce, within the meaning of § 3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A).

                        IV. FACTUAL ALLEGATIONS

             1. At all times relevant to this Complaint, Complainant worked as a

Staff Agent at the Workplace. Defendants paid her bimonthly for 80 hours of work

per bimonthly period.

             2. On July 15, 2019, Complainant wrote Defendants a letter, noting

that she did not receive her wages on the first of the month as scheduled and

incurred late fees as a result of her untimely payment of wages.

             3. On July 28, 2019, Complainant wrote Defendants a second letter,

observing that Defendants had failed to respond to her July 15, 2019 letter,

discussing Defendants’ untimely payment of wages, and stating “I am asking you

to settle this matter without any retaliation on your behalf of me speaking up.”

             4. At 4:43 pm on August 20, 2019, Complainant sent an email to

Defendants with the subject line “Hourly Wage Concern.” In this email,

Complainant stated that she had contacted the Georgia Department of Labor and

the Internal Revenue Service and learned that she should be paid for 86.67 hours

per pay period if she is paid bimonthly, rather than the 80 hours per pay period

paid by Defendants. Complainant further expressed her hope that she may settle

                                          4
         Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 5 of 7




this matter amicably with Defendants and that she would contact the Human

Resources Department and Internal Affairs of State Farm if the matter was not

resolved within 24 hours.

             5. At 9:37 am on August 21, 2019 Defendant Marc Davis responded

to Complainant’s emails by terminating her employment and sending her an email

stating, “Based on these allegations and lack of trust that has been eroded

within this office environment I am here [sic] relieving Lashawn Maxwell of

here [sic] duties at M. Davis Insurance inc effective today 08/21/2019.”

                                V. VIOLATION

             By unlawfully discriminating against Complainant, in that Defendants

terminated her for exercising rights protected under the Act, since August 21,

2019, Defendants have violated § 15(a)(3) of the Act, 29 U.S.C. § 215(a)(3).

                            VI. PRAYER FOR RELIEF

             WHEREFORE, cause having been shown, Plaintiff prays for

Judgment against Defendant and requests that the Court issue an Order as follows:

             1.   Finding that Defendants unlawfully discriminated against

Complainant Maxwell in violation of Section 15(a)(3) of the Act, 29 U.S.C. §

215(a)(3);




                                         5
         Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 6 of 7




             2. Pursuant to Section 17 of the Act, 29 U.S.C. § 217, permanently

enjoining and restraining Defendants, their agents, officers, servants, employees and

all persons in active concert or participation with Defendant from prospectively

violating the provisions of Section 15(a)(3) of the Act, 29 U.S.C. §§ 207 and

215(a)(3);

             3. Requiring Defendants to pay Complainant Maxwell back wages

accrued since August 21, 2019 as a result of Defendants’ discriminatory actions

pursuant to Section 15(a)(3) of the Act, 29 U.S.C. § 215(a)(3) together with an

additional equal amount as liquidated damages, to Complainant Maxwell pursuant

to section 16(c) of the Act, 29 U.S.C. § 216 (c);

             4. Requiring Defendant to pay Complainant Maxwell for any costs,

expenses, and any other damages she has suffered or incurred as a result of

Defendants’ discriminatory actions; and,

             5. Granting the Secretary all further legal and equitable relief as may

be necessary or appropriate to effectuate the purposes of Section 15(a)(3) of the Act.


             Respectfully submitted this 17th day of March 2021.




                                          6
        Case 1:21-cv-01092-ELR Document 1 Filed 03/17/21 Page 7 of 7




ADDRESS:                        ELENA S. GOLDSTEIN
                                Deputy Solicitor of Labor
Office of the Solicitor
U. S. Department of Labor       TREMELLE I. HOWARD
61 Forsyth Street, S.W.         Regional Solicitor
Room 7T10
Atlanta, Georgia 30303          CHARNA C. HOLLINGSWORTH-MALONE
                                Counsel



TELEPHONE: (678)237-0613
FACSIMILE: (404) 302-5438        BY: Kristin R. Murphy
Email:                            KRISTIN R. MURPHY
Murphy.kristin.r@dol.gov          Senior Trial Attorney
Atl.fedcourt@dol.gov


                                U.S. Department of Labor
                                Attorneys for Plaintiff

                                Office of the Solicitor
                                U.S. Department of Labor
                                61 Forsyth Street, SW
                                Room 7T10
                                Atlanta, GA 30303
                                Murphy.kristin.r@dol.gov
                                atl.fedcourt@dol.gov


SOL Case No. 20-00417




                                     7
